Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 36, line 2 “Step” to “Strep”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while methods of utilizing binding moieties to TRPM1 (transient receptor potential cation channel subfamily M member 1; melastatin 1) to treat cancer (e.g. genus), methods of treating cancer with the specific TRPM1 antigens of SEQ ID NOs: 1-16 (e.g. species) were not known in the prior art. In addition, TRPM1 is a known biomarker for cancer and a potential therapeutic target.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2014/0274794; 2014/0100130; 2013/0198876; 2012/0315216; 2010/0311678; 2007/0099209; and 2006/0019256.
U.S. Patents 8,916,379; 6,312,909; 6,025,137; and 5,674,739.
WO 96/30389
Deeds et al., 2000, Patterns of Melastatin mRNA Expression in Melanocytic Tumors, Human Pathology, 31(11): 1346-1356.
Guo et al., 2012, Role of TRPM in melanocytes and melanoma, Exp Dermatol, 21(9): 650-654.
Chen et al., 2013, Microarray analyses reveal liver metastasis-related genes in metastatic colorectal cancer cell model, J Cancer Res Clin Oncol, 139: 1169-1178.
Dalal et al., 2013, Diagnosis of Occult Melanoma using Transient Receptor Potential Melastatin 1 (TRPM1) Autoantibody Testing: A Novel Approach, Ophthalmology, 120(12): 2560-2564.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached on 571-270-30625548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658